SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

474
CA 11-02307
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


HOWARD L. GROBE, JR., PLAINTIFF-RESPONDENT,

                     V                                           ORDER

MICHELLE L. MCANDREW, KAREN L. MCANDREW,
DEFENDANTS-APPELLANTS,
FERGUSON ELECTRIC CONSTRUCTION COMPANY, INC.,
ET AL., DEFENDANTS.


THOMAS P. DURKIN, ROCHESTER (JOHN TROP OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

NICHOLAS, PEROT, SMITH, BERNHARDT & ZOSH, P.C., AKRON (ERIC FRIEDHABER
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered August 1, 2011 in a personal injury action. The
order denied the motion of defendants Michelle L. McAndrew and Karen
L. McAndrew to dismiss plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court